      Case: 4:20-cv-01193-SPM Doc. #: 1 Filed: 09/02/20 Page: 1 of 4 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CATHERINE LONG and                          )
ERROLL JONES and HEZEKIAH                   )
SMITH,                                      )
                                            )      Case No.     4:20-cv-1193
        Plaintiffs,                         )
                                            )
v.                                          )      JURY TRIAL DEMANDED
                                            )
LIBERTY MUTUAL INSURANCE                    )
COMPANY,                                    )
                                            )
        Defendant.                          )

                                     NOTICE OF REMOVAL

To:      The Honorable Judges of the United States District Court for the Eastern District of
         Missouri

         Circuit Court of the Twenty-Second Judicial Circuit, State of Missouri

         Matthew J. Sauter
         Sauter Sullivan, LLC
         3415 Hampton Avenue
         St. Louis, MO 63139
         ATTORNEY FOR PLAINTIFF

         Pursuant to 28 U.S.C. §§ 1441 and 1446, LM General Insurance Company (mistakenly

named as “Liberty Mutual Insurance Company” in petition) and removes this action from the

Circuit Court of the Twenty-Second Judicial Circuit, State of Missouri, to the United States District

Court for the Eastern District of Missouri, Eastern Division.           As grounds for this removal,

defendant states:

         1.       On April 13, 2020, an action was commenced against defendant LM General

Insurance Company in the in the Circuit Court of the Twenty-Second Judicial Circuit entitled

Catherine Long, et al, v. Liberty Mutual Insurance, Cause Number 2022-CC00769. Copies of the

Plaintiff’s original Petition setting forth the claim for relief is attached as part of the Circuit Court
   Case: 4:20-cv-01193-SPM Doc. #: 1 Filed: 09/02/20 Page: 2 of 4 PageID #: 2



file, Exhibit “A”.

        2.      This is an action in which the United States District Court for the Eastern District of

 Missouri has original jurisdiction under the provisions of 28 U.S.C. § 1332 in that the controversy

 in said action is wholly between citizens of different states and that the amount in controversy

 exceeds the sum of $75,000.00, exclusive of interest and costs.

        3.      The controversy in this lawsuit is wholly between citizens of different states:

                (a)     Plaintiffs, at the time this action commenced, and ever since, were and are

                        residents and citizens of the State of Missouri.

                (b)     Defendant LM General Insurance Company is now and was at all times

                        relevant a citizen of the State of Delaware and the Commonwealth of

                        Massachusetts, incorporated in the State of Delaware, and having its

                        principal place of business in the Commonwealth of Massachusetts. Liberty

                        Mutual Insurance Company, which was incorrectly named as the defendant is

                        a citizen of the Commonwealth of Massachusetts, incorporated in the

                        Commonwealth of Massachusetts, and having its principal place of business

                        in the Commonwealth of Massachusetts.

        4.      The action is a civil case for breach of contract, claiming uninsured motorist benefits

pursuant to a policy of insurance, arising out of an automobile accident that occurred on April 18,

2019.

        5.      The amount in controversy as to each plaintiff, exclusive of interest and costs,

exceeds the sum of Seventy-Five Thousand Dollars ($75,000.00). Plaintiffs, in their Petition, each

allege two counts against defendant. In Counts I, III, and V, plaintiffs each pray for relief in an

amount up to $75,000.00. In Counts II, IV, and VI, plaintiffs each claim to be entitled to penalties

and attorneys’ fees. In Counts I and II, which may be aggregated, plaintiff Catherine Long prays for
    Case: 4:20-cv-01193-SPM Doc. #: 1 Filed: 09/02/20 Page: 3 of 4 PageID #: 3



a total amount in excess of $75,000.00. In Counts III and IV, which may be aggregated, plaintiff

Errol Jones prays for a total amount in excess of $75,000.00. In Counts V and VI, which may be

aggregated, plaintiff Hezekiah Smith prays for a total amount in excess of $75,000.00. Thus, the

claims of each respective plaintiff exceed the minimum amount in controversy for diversity

jurisdiction.

        6.      This Notice of Removal has been filed within thirty days of defendant’s receipt of

the Summons and Plaintiff’s Petition setting forth the claim for relief upon which this action is

based; therefore, this Notice of Removal has been timely filed under 28 U.S.C. §§ 1441 and 1446.

See Notice of Service of Process contained in Exhibit “A”.

        7.      The United States District Court for the Eastern District of Missouri, Eastern

Division, is the appropriate court for filing a Notice of Removal from the Circuit Court of the

Twenty-Second Judicial Circuit, State of Missouri, where the action was filed.

        8.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, copies of all process, pleadings,

orders and other documents served upon defendant in this action on file pertaining to this matter in

the Circuit Court as of the date of this filing are attached hereto and marked as “Exhibit A”.

        9.      Pursuant to 28 U.S.C. § 1446(d), defendant has served a copy of the Notice of

Removal upon all adverse parties.

        10.     Pursuant to 28 U.S.C. § 1446(a), defendant hereby demands a trial by jury.

        11.     Because complete diversity of citizenship exists between Plaintiffs and LM General

Insurance Company, and because the amount in controversy in this action exceeds the sum of

$75,000.00 as to each plaintiff, removal to this Court is proper under 28 U.S.C. §§ 1332, 1441 and

1446.
   Case: 4:20-cv-01193-SPM Doc. #: 1 Filed: 09/02/20 Page: 4 of 4 PageID #: 4



        WHEREFORE, defendant LM General Insurance Company that the above action pending

in the Circuit Court of the Twenty-Second Judicial Circuit, State of Missouri, be removed therefrom

to this Court.




                                                       LAW OFFICES OF ROUSE AND CARY



                                                       BY:     /s/ Kevin E. Myers
                                                       KEVIN E. MYERS #51838MO
                                                       Attorneys for Defendant
                                                       10733 Sunset Office Drive, Suite 410
                                                       St. Louis, Missouri 63127
                                                       Direct Dial: (314) 288-2645
                                                       Telefax: (603) 334-7449
                                                       Kevin.Myers@libertymutual.com

                                   CERTIFICATE OF SERVICE

        Signature above is also certification that a true and correct copy of the foregoing document
has been mailed, first class, postage prepaid, this 2nd day of September, 2020 to: Matthew J. Sauter,
Sauter. Sullivan. LLC, 3415 Hampton Avenue, St. Louis, MO 63139, msauter@ss-law.net.
